Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  May 4, 2018                                                                           Stephen J. Markman,
                                                                                                   Chief Justice

  156746                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                             Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                        Justices

  v                                                          SC: 156746
                                                             COA: 331499
                                                             Jackson CC: 15-004596-FC
  DAWN MARIE DIXON-BEY,
          Defendant-Appellee.

  _____________________________________/

       On order of the Court, the application for leave to appeal the September 26, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order, addressing: (1) to what extent the sentencing guidelines should be considered to
  determine whether the trial court abused its discretion in applying the principle of
  proportionality under People v Steanhouse, 500 Mich. 453 (2017); and (2) whether, when
  a jury convicted the defendant of second-degree murder, the trial court abused its
  discretion in applying the principle of proportionality if it either (a) sentenced the
  defendant according to an independent finding that she committed first-degree murder; or
  (b) departed upward from the sentencing guidelines for second-degree murder based on
  facts established by a preponderance of the evidence that the jury did not find were
  established beyond a reasonable doubt. See MCL 777.36(2)(a); People v Ewing (After
  Remand), 435 Mich. 443 (1990); People v Milbourn, 435 Mich. 630, 654 (1990).

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
                                                                                                               2

within 14 days of being served with the appellee’s brief. The parties should not submit
mere restatements of their application papers.

       We further direct the Clerk to schedule the oral argument in this case for the same
future session of this Court when it will hear oral argument in People v Beck (Docket No.
152934).

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 4, 2018
       a0501
                                                                             Clerk